
	

113 S2417 IS: Close the Revolving Door Act of 2014
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2417
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. Bennet (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide greater controls and restrictions on revolving door lobbying.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Close the Revolving Door Act of 2014.
		
			2.
			Lifetime ban on
			 Members of Congress from lobbying
			
				(a)
				In
			 general
				Section 207(e)(1) of
			 title 18, United States Code, is amended to read as follows:
				
					
						(1)
						Members of
				Congress
						Any person who is a Senator, a Member of the House of
				Representatives or an elected officer of the Senate or the House of
				Representatives and who after that person leaves office, knowingly
			 makes, with
				the intent to influence, any communication to or appearance before
			 any Member,
				officer, or employee of either House of Congress or any employee of
			 any other
				legislative office of the Congress, on behalf of any other person
			 (except the
				United States) in connection with any matter on which such former
			 Senator,
				Member, or elected official seeks action by a Member, officer, or
			 employee of
				either House of Congress, in his or her official capacity, shall be
			 punished as
				provided in section 216 of this
				title.
					.
			
				(b)
				Conforming
			 amendment
				Section 207(e)(2) of title 18, United States Code, is
			 amended—
				
					(1)
					in the heading,
			 by striking Officers and staff and inserting
			 Staff; and
				
					(2)
					by striking
			 an elected officer of the Senate, or.
				
			3.
			Congressional
			 staff
			Paragraphs (2), (3),
			 (4), (5)(A), and (6)(A) of section 207(e) of title 18, United States Code,
			 is
			 amended by striking 1 year and inserting 6
			 years.
		
			4.
			Improved
			 reporting of lobbyists’ activities
			Section 6 of the Lobbying Disclosure Act of
			 1995 (2 U.S.C. 1605) is amended by adding at the end the following:
			
				
					(c)
					Joint web
				site
					
						(1)
						In
				general
						The Secretary of the
				Senate and the Clerk of the House of Representatives shall maintain
			 a joint
				lobbyist disclosure Internet database for information required to
			 be publicly
				disclosed under this Act which shall be an easily searchable Web
			 site called
				lobbyists.gov with a stated goal of simplicity of usage.
					
						(2)
						Authorization
				of appropriations
						There are
				authorized to be appropriated to carry out this subsection $100,000
			 for fiscal
				year
				2015.
					.
		
			5.
			Lobbyist
			 revolving door to Congress
			
				(a)
				In
			 general
				Any person who is a registered lobbyist or an agent of a
			 foreign principal may not within 6 years after that person leaves such
			 position
			 be hired by a Member or committee of either House of Congress with whom
			 the
			 registered lobbyist or an agent of a foreign principal has had substantial
			 lobbying contact.
			
				(b)
				Waiver
				This
			 section may be waived in the Senate or the House of Representatives by the
			 Committee on Ethics or the Committee on Standards of Official Conduct
			 based on
			 a compelling national need.
			
				(c)
				Substantial
			 lobbying contact
				For purposes of this section, in determining
			 whether a registered lobbyist or agent of a foreign principal has had
			 substantial lobbying contact within the applicable period of time, the
			 Member
			 or committee of either House of Congress shall take into consideration
			 whether
			 the individual's lobbying contacts have pertained to pending legislative
			 business, or related to solicitation of an earmark or other Federal
			 funding,
			 particularly if such contacts included the coordination of meetings with
			 the
			 Member or staff, involved presentations to staff, or participation in
			 fundraising exceeding the mere giving of a personal contribution. Simple
			 social
			 contacts with the Member or committee of either House of Congress and
			 staff,
			 shall not by themselves constitute substantial lobbying contacts.
			
			6.
			Reporting by
			 substantial lobbying entities
			The Lobbying Disclosure Act of 1995 (2
			 U.S.C. 1601 et seq.) is amended by inserting after section 6 the
			 following:
			
				
					6A.
					Reporting by
				substantial lobbying entities
					
						(a)
						In
				general
						A substantial lobbying entity shall file on an annual
				basis with the Clerk of the House of Representatives and the
			 Secretary of the
				United States Senate a list of any employee, individual under
			 contract, or
				individual who provides paid consulting services who is—
						
							(1)
							a former United
				States Senator or a former Member of the United States House of
				Representatives; or
						
							(2)
							a former
				congressional staff person who—
							
								(A)
								made at least
				$100,000 in any 1 year as a congressional staff person;
							
								(B)
								worked for a
				total of 4 years or more as a congressional staff person; or
							
								(C)
								had a job title
				at any time while employed as a congressional staff person that
			 contained any
				of the following terms: Chief of Staff, Legislative
				Director, Staff Director, Counsel,
				Professional Staff Member, Communications
				Director, or Press Secretary.
							
						(b)
						Contents of
				filing
						The filing required by this section shall contain a brief
				job description of each such employee, individual under contract,
			 or individual
				who provides paid consulting services, and an explanation of their
			 work
				experience under subsection (a) that requires this filing.
					
						(c)
						Improved
				reporting of substantial lobbying entities
						The Joint Web site
				being maintained by the Secretary of the Senate and the Clerk of
			 the House of
				Representatives, known as lobbyists.gov, shall include an easily
			 searchable
				database entitled Substantial Lobbying Entities that includes
				qualifying employees, individuals under contract, or individuals
			 who provide
				paid consulting services, under subsection (a).
					
						(d)
						Law enforcement
				oversight
						The Clerk of the House of Representatives and the
				Secretary of the Senate shall provide a copy of the filings of
			 substantial
				lobbying entities to the District of Columbia United States
			 Attorney, to allow
				the District of Columbia United States Attorney to determine
			 whether any such
				entities are underreporting the Federal lobbying activities of its
			 employees,
				individuals under contract, or individuals who provide paid
			 consulting
				services.
					
						(e)
						Substantial
				lobbying entity
						In this section, the term substantial
				lobbying entity means an incorporated entity that employs more than 3
				federally registered lobbyists during a filing
				period.
					.
		
			7.
			Enhanced
			 penalties
			Section 7(a) of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1606(a)) is amended by striking
			 $200,000 and inserting $500,000.
		
